This is a bill in the nature of a bill of interpleader, brought for the purpose of having the court construe the will of Sarah J. Monroe, late of East Providence, deceased. Sarah J. Monroe died, leaving real estate in East Providence, estimated to be worth $2,000, and which sold at auction for but little over $1,800, and personal property worth about $2,000. She left few or no debts except those incurred in her last sickness and for her funeral expenses. The first clause of her will is as follows: —
"I give, devise and bequeath to my Executor all my real estate, situated in the town of East Providence, in the county of Providence, in the State of Rhode Island, in trust, to be sold by him, as soon as may be after my decease, at public auction, and the proceeds of such sale, to be used by him in the payment of the debts and charges hereinafter named, and the legacies bequeathed."
Then follow various clauses making bequests of money, and of the annual interest of certain sums of money to be paid to legatees during life, the principal after their death to others. *Page 535 
amounting in all to $3,200, also a bequest of a note, payable to the testratrix, for $200, to the maker, and bequests of some specific articles, mainly of wearing apparel and household furniture, of comparatively small value. The testatrix appoints William S. Monroe her executor, and gives him certain directions. The will concludes as follows: —
"I also give and bequeath to the said Charles W. Lawton, John S. Douglass, Jr. and Oscar Douglass, all the residue and remainder of my personal estate to be equally shared by and between them. I direct my executor, in case my property should not be sufficient for the payment of the debts, charges and legacies herein mentioned, that, after the payment of my just debts and the charges above mentioned, the balance shall be placed at interest by him until the amount shall be sufficient to pay said legacies."
The residuary legatees claim under the bequest of "all the residue and remainder of my personal estate," (to use the words of the will) all the personal estate left by the testatrix, except what is given by way of specific legacies, and contend that the other legacies, and the debts, are to be paid out of the proceeds of the real estate. We do not deem this a reasonable construction of the will. The pecuniary legacies alone, exclusive of debts, amount to $1,200 more than the estimated value of the real estate, and to nearly $1,400 more than the real estate actually sold for. Some of these legacies, are legacies of the interest of specified sums, to be paid annually to persons of advanced age. Another legacy, is a legacy of $300 to the First Baptist church in East Providence, to be used towards the purchase of an organ for the use of said church, whenever suchpurchase shall be made. The inference from these legacies is that the testatrix contemplated an early payment, or at least an early readiness to pay; and that she could not have looked to such delay as would result in carrying out the last clause of her will, if the fund for the payment of her debts and pecuniary legacies is to be derived solely from her real estate. The counsel for the residuary legatees, in order to reconcile the last clause with his construction, has to suppose that the word "property" in the *Page 536 
clause means "real" property simply, — an arbitrary restriction of the natural meanings of the word, for which we see no sufficient warrant. We think that when the testatrix says, "in case my property should not be sufficient," it is most natural to suppose she meant all her property, real and personal, and that if she had meant to confine the meaning of the word to real property, she would have said "real property." It is true that under the construction which we adopt, we give to the words, "all the residue and remainder of my personal estate," the same meaning as if she had said "all the residue and remainder of my estate," without reference to whether such remainder was real or personal; but it is to be remembered that she had already in the first clause ordered her real estate to be converted into money, and nothing would be more natural than that, in making this residuary bequest, her mind should go forward to the period when the residue, if any, should be ascertained, — a period when all her property would be personal property.
We think that under this will the residuary legatees are entitled only to what remains after the payment of the debts and of the legacies given in the will, and that the decree should be drawn accordingly.